Case 3:21-cv-00806-FLW-LHG Document 10 Filed 01/27/21 Page 1 of 5 PageID: 369




Israel Dahan
KING & SPALDING LLP
1185 Avenue of the Americas, 35th Floor
New York, NY 10036-2601
Telephone: (212) 556-2100
Facsimile: (212) 556-2222
idahan@kslaw.com

Counsel for Plaintiffs Novo Nordisk Inc.
and Novo Nordisk Pharma, Inc.

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 NOVO NORDISK INC.; NOVO
 NORDISK PHARMA, INC.,                                  Civil Action No. 3:21-cv-00806-
                                                                   FLW-LHG
               Plaintiffs,

               v.

 UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES, et al.,

               Defendants.




                     MOTION FOR ADMISSION PRO HAC VICE
                OF GRACIELA M. RODRIGUEZ, ASHLEY C. PARRISH,
                            AND JOHN D. SHAKOW

       Pursuant to Rule 101.1 of the Local Rules of Civil Procedure of the United States District

Court for the District of New Jersey, the undersigned, a member in good standing of the Bar of

this Court, hereby moves that attorneys Graciela M. Rodriguez, Ashley C. Parrish, and John D.

Shakow be admitted pro hac vice to act as counsel for Novo Nordisk Inc. and Novo Nordisk

Pharma, Inc. (collectively, “Novo”) in the above-captioned matter. In support hereof, the

undersigned states as follows:
Case 3:21-cv-00806-FLW-LHG Document 10 Filed 01/27/21 Page 2 of 5 PageID: 370




       1.       Graciela M. Rodriguez is an attorney with the law firm of King & Spalding

LLP, 1700 Pennsylvania Avenue NW, Ste. 200, Washington, DC 20006; Telephone: (202) 737-

0500; Fax: (202) 626-3737; and E-mail: gmrodriguez@kslaw.com.

       2.       Graciela M. Rodriguez is admitted and is a member in good standing of the State

Bars of Washington, DC, and New York; the United States Court of Appeals for the Second

Circuit, United States Court of Appeals for the Third Circuit, United States Court of Appeals for

the Ninth Circuit; United States District Court for the District of Columbia, United States District

Court for the District of Colorado, United States District Court for the Northern District of New

York; and the United States Court of Federal Claims.

       3.       Graciela M. Rodriguez has represented that she is not currently the subject of

any pending disciplinary proceeding in any jurisdiction and that no such proceeding previously

has been imposed upon him in any jurisdiction.

       4.       A certified statement of Graciela M. Rodriguez is attached hereto as required by

Local Rule 101.1.

       5.       Upon entry of Order granting this Motion, Graciela M. Rodriguez shall pay the

$150.00 admission fee. Ms. Rodriguez also shall pay the annual fee to the New Jersey Lawyers’

Fund for Client Protection.

       6.       Ashley C. Parrish is an attorney with the law firm of King & Spalding LLP,

1700 Pennsylvania Avenue NW, Ste. 200, Washington, DC 20006; Telephone: (202) 737-0500;

Fax: (202) 626-3737; and E-mail: aparrish@kslaw.com.

       7.       Ashley C. Parrish is admitted and he is a member in good standing of the State

Bar of Washington, DC; Supreme Court of the United States; U.S. Courts of Appeals for the

D.C. Circuit, Second Circuit, Third Circuit, Fourth Circuit, Fifth Circuit, Seventh Circuit, Eighth




                                                 2
Case 3:21-cv-00806-FLW-LHG Document 10 Filed 01/27/21 Page 3 of 5 PageID: 371




Circuit, Ninth Circuit, Eleventh Circuit, and the Federal Circuit; U.S. District Courts for the

District of Columbia and Eastern District of Virginia; and the U.S. Court of Federal Claims.

       8.       Ashley C. Parrish has represented that he is not currently the subject of any

pending disciplinary proceeding in any jurisdiction and that no such proceeding previously has

been imposed upon him in any jurisdiction.

       9.       A certified statement of Ashley C. Parrish is attached hereto as required by

Local Rule 101.1.

       10.      Upon entry of Order granting this Motion, Ashley C. Parrish shall pay the

$150.00 admission fee. Mr. Parrish also shall pay the annual fee to the New Jersey Lawyers’

Fund for Client Protection.

       11.      John D. Shakow is an attorney with the law firm of King & Spalding LLP, 1700

Pennsylvania Avenue NW, Ste. 200, Washington, DC 20006; Telephone: (202) 737-0500; Fax:

(202) 626-3737; and E-mail: jshakow@kslaw.com.

       12.      John D. Shakow is admitted and he is a member in good standing of the State

Bars of Virginia and Washington, DC; U.S. Court of Appeals for the D.C. Circuit; U.S. District

Courts for the District of Columbia, Central District of Illinois, and the Eastern District of

Virginia.

       13.      John D. Shakow has represented that he is not currently the subject of any

pending disciplinary proceeding in any jurisdiction and that no such proceeding previously has

been imposed upon him in any jurisdiction.

       14.      A certified statement of John D. Shakow is attached hereto as required by Local

Rule 101.1.

       15.      Upon entry of Order granting this Motion, John D. Shakow shall pay the




                                                3
Case 3:21-cv-00806-FLW-LHG Document 10 Filed 01/27/21 Page 4 of 5 PageID: 372




$150.00 admission fee. Mr. Shakow also shall pay the annual fee to the New Jersey Lawyers’

Fund for Client Protection.

Dated: January 27, 2021
                                                /s/ Israel Dahan
                                                Israel Dahan, Esq.
                                                1185 Avenue of the Americas
                                                New York, NY 10036
                                                Tel. (212) 556-2114
                                                Fax. (212) 556-2222
                                                idahan@kslaw.com

                                                Counsel for Plaintiffs




                                            4
Case 3:21-cv-00806-FLW-LHG Document 10 Filed 01/27/21 Page 5 of 5 PageID: 373




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing has been filed electronically

on the 27th day of January, 2021. Notice of this filing will be sent to counsel of record for the

parties by operation of the Court’s electronic filing system.


                                                                /s/ Israel Dahan
                                                                Israel Dahan, Esq.
